Name: 80/113/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of aids granted during 1978 for improvement of the production and marketing of Community citrus fruit (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-05

 Avis juridique important|31980D011380/113/EEC: Commission Decision of 20 December 1979 on the reimbursement by the Guidance Section of the EAGGF to the French Republic of aids granted during 1978 for improvement of the production and marketing of Community citrus fruit (Only the French text is authentic) Official Journal L 028 , 05/02/1980 P. 0026****( 1 ) OJ NO L 318 , 18 . 12 . 1969 , P . 1 . ( 2 ) OJ NO L 142 , 30 . 5 . 1978 , P . 13 . ( 3 ) OJ NO L 213 , 11 . 8 . 1975 , P . 53 . COMMISSION DECISION OF 20 DECEMBER 1979 ON THE REIMBURSEMENT BY THE GUIDANCE SECTION OF THE EAGGF TO THE FRENCH REPUBLIC OF AIDS GRANTED DURING 1978 FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/113/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2511/69 OF 9 DECEMBER 1969 LAYING DOWN SPECIAL MEASURES FOR IMPROVING THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1122/78 ( 2 ), AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , WHEREAS THE PLAN PROVIDED FOR IN ARTICLE 2 OF REGULATION ( EEC ) NO 2511/69 HAS BEEN FORWARDED BY THE FRENCH REPUBLIC AND WAS THE SUBJECT OF A FAVOURABLE COMMISSION DECISION PURSUANT TO ARTICLE 2 OF THE SAID REGULATION ; WHEREAS THE FRENCH REPUBLIC HAS MADE AN APPLICATION FOR REIMBURSEMENT IN CONNECTION WITH ALL ITS EXPENDITURE INCURRED DURING 1978 IN RESPECT OF AIDS GRANTED UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 2511/69 ; WHEREAS THIS APPLICATION IS IN ACCORDANCE WITH THE PROVISIONS OF COMMISSION REGULATION ( EEC ) NO 2051/75 OF 25 JULY 1975 CONCERNING APPLICATIONS FOR THE REIMBURSEMENT OF AIDS GRANTED BY MEMBER STATES FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT ( 3 ); WHEREAS AN EXAMINATION OF THE INFORMATION PROVIDED SHOWS THAT ELIGIBLE AIDS FOR 1978 AMOUNTING TO FF 609 290 BROKEN DOWN AS FOLLOWS : - UNDER ARTICLE 1 ( 1 ) ( A):FF 609 290 - UNDER ARTICLE 1 ( 1 ) ( B ): - - UNDER ARTICLE 1 ( 2 ): - OF REGULATION ( EEC ) NO 2511/69 WERE PAID UNDER THE CONDITIONS LAID DOWN IN ARTICLE 1 OF REGULATION ( EEC ) NO 2511/69 AND ITS DETAILED RULES OF APPLICATION ; WHEREAS THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND SHOULD THEREFORE REIMBURSE 50 % THEREOF , I.E . FF 304 645 . WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR AS TO THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONTRIBUTION BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND TOWARDS THE EXPENDITURE INCURRED BY THE FRENCH REPUBLIC DURING 1978 IN RESPECT OF AIDS FOR IMPROVEMENT OF THE PRODUCTION AND MARKETING OF COMMUNITY CITRUS FRUIT SHALL BE FF 304 645 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT